Case 1:12-cr-00037-SEB-MJD Document 79 Filed 09/30/20 Page 1 of 1 PageID #: 233




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:12-cr-00037-SEB-MJD
                                                     )        No. 1:18-cr-0327-SEB-DML-1
 ANDRE L. WILLIAMS,                                  )
                                                     )
                              Defendant.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Mark Dinsmore’s Report and Recommendation that

 Andre L. Williams’ supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and

 Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

 approves and adopts the Report and Recommendation as the entry of the Court, and orders a

 sentence imposed of imprisonment of (21) months in the custody of the Attorney General or his

 designee, with no supervised release to follow. The Defendant is to be taken into custody

 immediately. The Court recommends Defendant's placement at FCI Manchester, Kentucky.

        SO ORDERED.


                    9/30/2020
        Date: ______________________               _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
 Distribution:                                       Southern District of Indiana

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office

 United States Marshal Service
